     Case 2:19-cv-02398-JAM-CKD Document 16 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MELVIN LEE WILSON,                                 No. 2:19-cv-2398 JAM CKD P
12                       Petitioner,
13            v.                                         ORDER
14    STATE OF CALIFORNIA,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 15, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within thirty days. Petitioner has filed objections

23   to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
     Case 2:19-cv-02398-JAM-CKD Document 16 Filed 05/27/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed April 15, 2020, are adopted in full;

 3           2. Petitioner’s amended application for a writ of habeas corpus (ECF No. 11) is

 4   summarily dismissed without further leave to amend for failing to raise a cognizable claim for

 5   relief and for lack of subject matter jurisdiction; and

 6           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 7   2253.

 8
     DATED: May 26, 2020
 9
                                                    /s/ John A. Mendez____________              _____
10

11                                                  UNITED STATES DISTRICT COURT JUDGE

12

13

14

15

16

17   12/wils2398.804hc(2)
18

19

20

21

22

23

24

25

26

27

28
                                                         2
